HOOD, Judge.
This is a tort action instituted by Eva Lou Michel against Nelwyn Fontenot and Southern Farm Bureau Casualty Insurance Company, which suit arises out of a motor vehicle collision which occurred on December 29, 1962. This case was consolidated for the purposes of trial and appeal with three other suits, all arising out of the same accident, and all of which are being decided by us on this date. See Deshotels v. Southern Farm Bureau Casualty Insurance Company, et al., La.App., 164 So.2d 688; Deshotels, individually and for and in behalf of his minor son, Michael Deshotels v. Southern Farm Bureau Casualty Insurance Company, et al., La.App., 164 So.2d 694; and Hebert v. Southern Farm Bureau Casualty Insurance Company, et al., La.App., 164 So.2d 687.
Prior to the trial of this case, plaintiff dismissed the action insofar as it was directed against Nelwyn Fontenot, leaving Southern Farm Bureau Casualty Insurance Company as the sole remaining defendant in the case. After trial, judgment was rendered in favor of plaintiff and against this defendant. Southern Farm Bureau Casualty Insurance Company has appealed.
The issue as to liability on the part of Southern Farm Bureau Casualty Insurance Company was considered and determined by us in the case of J. L. Deshotels v. Southern Farm Bureau Casualty Insurance Company, supra. For the reasons set out in the opinion handed down in that case, we conclude that the defendant’s insured was not negligent, and that the trial court erred in condemning Southern Farm Bureau Casualty Insurance Company to pay damages to plaintiff.
For the reasons herein set out, therefore, the judgment appealed from is reversed, and judgment is hereby rendered in favor of defendant, Southern Farm Bureau Casualty Insurance Company, and against plaintiff, *687rejecting plaintiff’s demands at her costs. The costs of this appeal are assessed to plaintiff-appellee.
Reversed.